Citation Nr: 1732117	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post SLAP repair, left (non-dominant) shoulder (left shoulder disability).

2.  Entitlement to an initial rating in excess of 10 percent for left (minor) arm peripheral neuropathy, sensory and motor neuropathy, and left neck peripheral neuropathy (left upper extremity peripheral neuropathy).

3.  Entitlement to an initial rating in excess of 10 percent for insomnia.

4.  Entitlement to a higher initial rating for headaches, mixed features of migraine, and nuchal (headache disability), rated as 30 percent disabling from August 21, 2009 to April 21, 2015, and 50 percent disabling from that date.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1994 to May 1996, and from February 1999 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO granted service connection for headache disability, insomnia, left upper extremity peripheral neuropathy, and denied an increased rating for status post SLAP repair, left shoulder.  The Veteran timely appealed the initial 30, 10, and 10 percent ratings assigned, respectively, for the headaches, insomnia, and peripheral neuropathy, as well as the denial of an increased rating for SLAP repair.

A November 2015 rating decision assigned a 50 percent rating for the headache disability, effective April 21, 2015, creating a staged rating as indicated on the title page. The Veteran has not withdrawn his appeals for higher ratings before or after the effective date of the increased rating.  Thus, while 50 percent is the maximum schedular rating for headaches, the issues of entitlement to a 50 percent rating prior to April 21, 2015, and entitlement to an extraschedular rating for headaches, are before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a May 2015 statement, the Veteran indicated that he was unemployed due to service-connected disabilities, including the disabilities associated with the issues currently on appeal. Entitlement to a TDIU is part of a rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of the Veteran's contentions, the Board finds that the issue of a TDIU is raised by the record, is part and parcel of the higher rating claims, and is properly before the Board.

The issues of entitlement to higher ratings for insomnia and left shoulder disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's headache disability was manifested by very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The evidence is at least evenly balanced as to whether the Veteran's left upper extremity peripheral neuropathy more nearly approximated moderate incomplete paralysis, but it  did not more nearly approximate severe incomplete paralysis.
 

CONCLUSIONS OF LAW

1.  From August 21, 2009 to April 21, 2015, the criteria for an initial 50 percent rating, the maximum schedular rating, for headache disability, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for an initial rating of 30 percent, but no higher, have been met for left upper extremity peripheral neuropathy from August 21, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8513.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC)). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

The Veteran's appeal arose from his disagreement with the initial ratings assigned following the award of service connection of his headache and peripheral nerve disabilities. Courts have held that, once service connection is granted the claim is substantiated, any defect in the notice provided is not prejudicial, and additional notice is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. Pertinent medical evidence associated with the claims file consists of VA treatment records and VA examination reports dated September 2010 and April 2015. The Board therefore finds that no further AOJ action on any claim, prior to appellate consideration, is required.

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the appeal stems from a request for higher rating following the award of service connection, evaluation of the medical evidence pertinent to the original claim, and consideration of the appropriateness of staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of his symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

A.  Left upper extremity peripheral neuropathy

The Veteran's left upper extremity peripheral neuropathy is currently assigned a 10 percent rating under Diagnostic Code (DC) 8515, which pertains to incomplete and complete paralysis of the median nerve. See 38 C.F.R. § 4.124a (2016). However, the Veteran asserts that his disability should be evaluated under DC 8513, which pertains to "all radicular groups." See July 2017 Informal Hearing Presentation. The medical evidence of record reflects that the ulnar, median, and radial nerves of the left upper extremity are affected by peripheral neuropathy. Consequently, the Board agrees that DC 8513 is the most applicable to the Veteran's left upper extremity peripheral neuropathy. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"). 

Under DC 8513, a 20 percent evaluation is assigned for mild incomplete paralysis of all radicular groups in the major or minor extremity. 38 C.F.R. § 4.124a. Moderate neuropathy warrants a 40 percent evaluation for the major extremity, and a 30 percent evaluation for the minor extremity. Severe neuropathy warrants a 70 percent evaluation for the major extremity, and a 60 percent evaluation for the minor extremity. With complete paralysis of all radicular groups in the major extremity, a 90 percent evaluation is assigned, and an 80 percent evaluation is assigned for the minor extremity.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2016). With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).

The evidence of record reflects that the Veteran's left upper extremity neuropathy most nearly approximates moderate incomplete paralysis.   In this regard, the Veteran has reported left upper extremity weakness, numbness, paresthesias, and pain. Additionally, the September 2010 VA examination report revealed that sensation was diminished on vibration, pain/pinprick, and light touch testing. Motor evaluation showed that the left hand finger extension was mildly less than that shown on motor evaluation of the right hand. The September 2010 VA examiner diagnosed peripheral neuropathy, sensory and mild motor neuropathy, and found that the neuropathy caused decreased manual dexterity, problems with lifting and carrying, weakness or fatigue, and pain. Further, the neuropathy limited the Veteran's ability to carry heavier objects, and required caution when handling/gripping objects with the left hand. As the record reflects that the Veteran is right hand dominant, and thus his left upper extremity is the minor extremity, the Veteran's left upper extremity peripheral neuropathy warrants a 30 percent rating.

However, a higher rating is not warranted, as sensation has been shown to be decreased but not completely absent, and the Veteran demonstrated normal reflexes and strength. Further, there was no evidence of muscle atrophy. See September 2010 VA examination report.  Accordingly, it cannot be said that the nature and severity of the abnormalities more nearly approximated severe incomplete paralysis or that the evidence is in relative equipoise on this point.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine. However, to the extent the Veteran's claim has been denied, the preponderance of the evidence is against ratings higher than those assigned. See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55-56.

B.  Headache Disability 

The Veteran's headache disability is currently assigned a 30 percent rating from August 21, 2009 to April 21, 2015, and a 50 percent rating thereafter under DC 8100. See 38 C.F.R. § 4.124a.

DC 8100 provides disability ratings for migraines as follows: a 10 percent rating is assignable with characteristic prostrating attacks averaging one in 2 months over the last several years. A 30 percent rating is assignable with characteristic prostrating attacks occurring on an average once a month over the last several months. A 50 percent rating is assignable with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100 (2016).

VA's Adjudication Procedures Manual (M21-1) defines prostrating under DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities." See M21-1, pt. III, Subpt. iv, Ch. 4, Sec. G(7)(b).

In addressing whether a 50 percent rating is warranted for migraine headaches under DC 8100, the Board must explain its conclusion as to the applicability of 38 C.F.R. §§ 4.3, 4.7, and 4.21 in terms of each of the factors specified, i.e., "very frequent," "completely prostrating," "prolonged attacks," and "productive of severe economic inadaptability," and the meaning ascribed to these terms. Pierce v. Principi, 18 Vet. App. 440, 445 (2004); 38 C.F.R. § 4.21. Moreover, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Turning to the pertinent evidence of record, a September 2009 VA primary care note indicated that the Veteran had tension headaches.

A July 2010 emergency room note indicated that the Veteran presented with complaints including headaches. Headaches were occipital with prodromes, and had been ongoing for the past two years. The treating physician placed the Veteran on Tramadol.

An August 2010 primary care note indicated that the Veteran presented with a complaint of headaches. He had a history of classic migraines with aura, which had been helped with Imitrex. Tramadol provided mild relief (in July 2010). He also had tension headaches from stress.

On September 2010 VA examination in connection with his claim for service connection, the Veteran reported that headaches occurred at least several times per week. Duration was "hours." Ordinary activity was possible, but limited. The frequency and severity of his headaches increased significantly soon after the SLAP surgery in 2001. Headaches started at nuchal area, then expanded upward and forward to include the pre-frontal area above the eyes. There was associated photophobia, mild nausea, and sometimes a throbbing quality. He received the best relief with Sumatriptan 100 milligrams. If he took the medication just as he felt a headache coming on, the duration would last less than an hour. Otherwise, the headache would be quite severe and long. Less than half of the attacks were prostrating. The examiner diagnosed headaches, mixed with features of migraines, and nuchal. The headaches slowed down the Veteran's ability to do work, in that they caused decreased concentration and vision difficulties. Also, the Veteran had to sit down and relax until a headache subsided.

During VA mental health treatment in January 2012, the Veteran reported that he was interrogated at work for 6 hours while he had a bad migraine. He was also currently having a migraine.

In his November 2012 notice of disagreement, the Veteran stated that his migraines occurred almost on a daily basis, and the head pains caused him to stop his activity and retreat to a darker area. His migraines also caused his eyes to water. He had lost a substantial amount of time from work due to dealing with his headaches.

A November 2012 VA primary care note indicated that the Veteran presented for follow up on headaches. His headaches were a mix of tension, migraine and possible neuralgia. He was having stress at work and was going through anxiety. The Veteran was prescribed Imitrex 100 milligrams for migraine. He was considering taking medical leave.

A June 2014 VA primary care note indicated that the Veteran complained of pain in his head for three weeks. His usual migraines started as an occipital headache and radiated to the front. They improved if he could go to sleep. Sumatriptan helped with the migraines, and he also used Vitamin B-12 and some holistic treatment, which was effective.

On April 21, 2015 VA examination, the Veteran reported that his headaches began after his shoulder was repaired. He was told that the nerve blocking injection in his shoulder might have caused the onset of his headaches. Since that time, he has had both tension and migraine headaches. The Veteran took medication as needed, including Sumatriptan. Symptoms included pain on both sides of the head, nausea, vomiting, sensitivity to light, and sensory changes. Symptoms typically lasted more than two days. The examiner found that the Veteran had characteristic prostrating attacks of migraine pain on average of once every month over the last several months, which were productive of severe economic inadaptability.

The Board finds that, throughout the appeal, the Veteran's headache disability has more nearly approximated that of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. The competent and credible evidence of record establishes that prostrating headaches have occurred on a weekly basis. They typically last an hour if treated right away, but without medication the headaches persisted for hours. See Jones, 26 Vet. App. at 63. The Veteran has reported that his headaches affected his ability to work. See, e.g., September 2010 VA examination report; see also November 2012 notice of disagreement.

Thus, because the evidence of record shows that the Veteran's migraine headaches have been productive of very frequent prostrating and prolonged attacks that cause him to lose productivity at work, and that his migraine headache symptoms would have been worse absent the medication he takes, the Board finds that the criteria for a 50 percent rating for migraines have been more nearly approximated throughout the appeal period.  In this regard, the Board notes that in Pierce, the Court held that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating," and that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Pierce, 18 Vet. App. at 445-46.  Thus, even if the Veteran is not rendered unemployable by his headaches, the Board finds they are of sufficient severity to result in symptoms more nearly approximating severe economic inadaptability.  An initial 50 percent rating, the maximum schedular rating under DC 8100, is therefore warranted.

C.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extraschedular rating. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization. If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Regarding the Veteran's headache disability, the Board acknowledges that the Veteran receives the maximum rating under DC 8100 for his headache disability. That being said, this rating is designed to contemplate "very frequent" and "completely prostrating and prolonged attacks" that are "productive of severe economic inadaptability." Thus, the criteria account for both the frequency and severity of the symptoms reported here, and also explicitly considers interference with employment. The Veteran's statements, while reflective of serious headache symptoms, remain consistent with the criteria for a 50 percent rating and there is no reason to conclude that his symptoms are so unusual that the highest evaluation is insufficient here.

With regard to the Veteran's peripheral nerve disability, the schedular rating criteria, including DC 8513, specifically provides for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis of the peripheral nerves. The Veteran's disability shows pain, numbness, weakness, paresthesias, and decreased sensation. The schedular rating criteria of mild, moderate, and severe incomplete paralysis are broad enough to encompass these symptoms. 

In view of the above, referral of either of these claims for extraschedular consideration is not in order.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). While the Board is remanding the issue of entitlement to a TDIU, this is based on the impact on employment of the multiple service connected disabilities, the severity of which is reflected by their schedular ratings.  The Board will therefore not address the issue further.


ORDER

Entitlement to an initial 30 percent disability rating for left (minor) arm peripheral neuropathy, sensory and motor neuropathy, and left neck peripheral neuropathy, but no higher, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to an initial 50 percent disability rating for headaches, mixed features of migraine, and nuchal for the appellate period from August 21, 2009 to April 21, 2015, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

Regarding the claim for an initial rating in excess of 10 percent for insomnia, the Board notes that service connection for the Veteran's insomnia has been granted as secondary to the service-connected left shoulder disability. See November 2011 rating decision. The Veteran's insomnia is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. VA treatment records reflect that the Veteran is seeking mental health treatment for diagnoses of posttraumatic stress disorder (PTSD) and depression, both of which are not service-connected. The Board notes that both PTSD and depression are also rated under the General Rating Formula for Mental Disorders.

The Court has held that when a claimant has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998). The record reflects that the only examination and opinion of record was obtained in September 2010, in connection with the Veteran's claim for service connection for insomnia as secondary to his left shoulder disability. Since that time, in 2012, the Veteran was diagnosed with PTSD and depression, and has been treated regularly for such disabilities. The Board finds that, based on the evidence of record, an attempt to discern the effects of each disability is a medical question outside of its jurisdiction. See Colvin v Derwinski, 1 Vet. App. 171 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Therefore, on remand, the Veteran should be provided with an examination in order to address all manifestations of the Veteran's service-connected insomnia, and to distinguish the symptoms that the Veteran suffers as a result of insomnia from those that he suffers as a result of other non-service-connected disabilities.

Regarding the claim for increased rating for left shoulder disability, the Veteran underwent VA examinations in September 2010, January 2013, and May 2015. However, none of the examination reports include testing on weight-bearing and non-weight bearing, or on active and passive motion. 

In this regard, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Id. at 168. In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing. Id.

In light of Correia, the Board finds that the examination reports of record are inadequate because they do not include the above range of motion requirements. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A remand is therefore warranted to provide the Veteran a new VA examination to determine the present level of disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

Regarding the issue of entitlement to a TDIU, as noted in the Introduction, the Veteran contends that he has been rendered unemployable as a result of his service connected disabilities. Therefore, the Board finds that the issue of entitlement to a TDIU has been raised. Rice, 22 Vet. App. at 447. However, the Veteran's TDIU claim has not been developed or adjudicated in the first instance by the AOJ. Moreover, the evidence of record reflects that the Veteran's unemployability may be caused, at least in part, by the service-connected disabilities herein remanded. See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). Thus, the Board finds that a remand of this issue is warranted as well.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and employment history (such as a VA form 21-8940).

2.  Obtain all outstanding treatment records, particularly VA treatment records dated since May 2015.

3.  Afford the Veteran a VA examination to ascertain the current severity of his left shoulder disability. The VA electronic claims file must be made available to and reviewed by the examiner. All indicated testing should be accomplished and all symptomatology associated with the disability should be identified. 

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's left shoulder and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's left shoulder with the range of the opposite undamaged joint. If any of these findings are not possible, please provide an explanation.

The examiner should further describe how the symptoms of his service-connected left shoulder disability affect his occupational functioning.

A complete rationale should be provided for any opinions offered.

4.  Afford the Veteran a VA examination to ascertain the current severity of the Veteran's insomnia, as secondary to left shoulder disability. With respect to clinical findings, the examiner should distinguish symptoms of the Veteran's service-connected insomnia secondary to left shoulder disability from that of any nonservice-connected disabilities, including PTSD and depression. In this regard, the Board notes that, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected insomnia. Mittleider v. West, 11 Vet. App. 181   (1998).

The examiner should further describe how the symptoms of his service-connected insomnia affects his occupational functioning.

A complete rationale should be provided for any opinions offered.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, adjudicate the Veteran's claim for TDIU and readjudicate the claims for increased rating for insomnia and left shoulder disability in light of all the evidence of record. If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


